Title: To Benjamin Franklin from the Committee for Foreign Affairs, 29 January 1779
From: Committee for Foreign Affairs
To: Franklin, Benjamin


Honble. Sir,
Philada. Jan 29th. 1779
By the way of Martinique I send you a large Course of News Papers. In those of later date you will see that the Enemy are exerting their Force but too successfully in Georgia. We hope the Count D’Estaing will be able to operate with us by a Detachment from his fleet, so that we may wrest from our foes the Fruits of their present success. You will know by letters from Martinique whether those our hopes are well or ill founded.
We have not had a Line from you since the short letter of information respecting Byron’s sailing which you signed jointly with Mr. Adams. I hope this does not arise from any other Circumstance than want of a good conveyance for important Dispatches. We have had a few short letters with Gazettes from Mr. Adams.

Late as it is, I inclose a 4plicate of your credentials and I wish you Success & every Satisfaction in your important Agency being with much Respect Sir Your most humb Servt.
James Lovellfor the comtee. of for. affrs.
Hon. Doctr. FranklinCopy
 
Addressed: Honble. / Benjamin Franklin Esqr. / Minister Plenipotentiary / of the United States of America / Paris
Notation: James Lovell Philadelphie 29. jr. 1779.
